PRESENT: All the Justices

GEICO ADVANTAGE INSURANCE COMPANY
AND GEICO CHOICE INSURANCE COMPANY
                                                             OPINION BY
v. Record No. 220004                                JUSTICE WESLEY G. RUSSELL, JR.
                                                           DECEMBER 1, 2022
LIOSHA MILES


                 FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                             David Eugene Cheek, Sr., Judge

        GEICO Advantage Insurance Company and GEICO Choice Insurance Company

(collectively “GEICO”) appeal a decision of the Circuit Court of the City of Richmond granting

summary judgment to Liosha Miles (“Miles”) on the issue of whether each of the two insurance

policies at issue provided separate tranches of insurance for uninsured motorist (“UM”) coverage

and underinsured motorist (“UIM”) coverage. GEICO asserts that the circuit court erred in its

interpretation of Code § 38.2-2206 and the insurance policies, contending that the statute and

each of the applicable policies provide only a single tranche of coverage applicable to both UM

and UIM claims. For the reasons that follow, we agree with GEICO and reverse the judgment of

the circuit court.

                                         I. Background 1

        On April 18, 2019, Miles sustained extensive personal injuries in a single automobile

accident caused by the negligence of two different drivers. One driver, Carlos Figuero, was

insured under an automobile insurance policy issued by Integon General Insurance Company

(“Integon”) with a liability limit of $25,000. The second driver (“Doe”) did not stop at the scene



        1
         Miles initiated the proceedings in the circuit court by filing a declaratory judgment
action that sought to determine the amount of insurance coverage available to her from all
sources. The parties stipulated to the evidence and proceeded on cross-motions for summary
judgment. Accordingly, the facts are undisputed.
of the accident and was never identified, and thus, is considered an uninsured motorist pursuant

to Code § 38.2-2206(B).

       At the time of the accident, Miles was insured under two policies: she was the named

insured under a GEICO Advantage policy covering her vehicle and also was a covered insured

under her brother’s GEICO Choice policy by virtue of her being a “resident relative” of the

named insured. Each of the GEICO policies contained UM/UIM coverage with bodily injury

limits of $50,000 per person and $100,000 per occurrence. 2 GEICO concedes that Miles’

injuries from the accident resulted in damages that exceeded all available insurance coverage,

“no matter how that is calculated.”

       On behalf of Figuero, Integon tendered its policy limit of $25,000. Claiming a $25,000

credit as a result of Integon’s tender, GEICO Advantage tendered $25,000 related to Miles’

claim against Figuero. GEICO Advantage also tendered an additional $25,000 related to Miles’

claim against Doe, the unknown, and hence, uninsured motorist. Thus, GEICO Advantage

tendered a total of $50,000 as a result of Miles’ UM/UIM claims. As a result of these tenders,

GEICO Advantage asserted that it had exhausted the limits of its policy’s UM/UIM coverage.

       Separately, GEICO Choice tendered $50,000 to Miles related to her claim against

Figuero. GEICO Choice made no tender related to Miles’ claim against Doe. As a result of its

tender, GEICO Choice asserted that it had exhausted the limits of its policy’s UM/UIM

coverage.

       Miles asserted that neither GEICO entity had exhausted its limits of UM/UIM coverage.

Contending that each policy provided both a $50,000 limit for UM claims and another $50,000

limit for UIM claims, she asserted that the GEICO Advantage policy provided her $75,000 in



       2
           The UM/UIM endorsement for each policy is identical.


                                                2
coverage—$50,000 in UM coverage for her claims related to Doe and $25,000 ($50,000 less the

$25,000 credit for Integon’s tendering its coverage limits) in UIM coverage for her claims

related to Figuero—and that the GEICO Choice policy provided her with $100,000 in

coverage—$50,000 in UM coverage for her claims related to Doe and $50,000 in UIM coverage

for her claims related to Figuero. Accordingly, Miles argued that GEICO Advantage owed her

$25,000 more than its tenders and that GEICO Choice owed her $50,000 more than its tender.

       Given her disagreement with GEICO, Miles filed a complaint for declaratory judgment in

the circuit court. She sought a declaration that each policy contained separate $50,000 limits for

UM and UIM coverage. Given the prior tenders made by the GEICO entities for her claims

related to Figuero, Miles also sought a declaration that GEICO Advantage owed her an

additional $25,000 for her UM claims related to Doe and that GEICO Choice owed her an

additional $50,000 for her UM claims related to Doe.

       GEICO countered by arguing that each policy provided a single $50,000 limit for both

UM and UIM claims. It asserted that there was a single UM/UIM endorsement in each policy

and that UIM coverage is properly understood as a subset of UM coverage. GEICO also argued

that Miles’ proffered interpretation of the statute ran afoul of the limits on coverage imposed by

Code § 38.2-2206(A).3

       The parties stipulated that the facts were not in dispute and submitted the matter to the

circuit court on cross-motions for summary judgment. The circuit court held a hearing on the




       3
          The statute provides that the pertinent coverage “shall equal but not exceed the limits of
the liability insurance provided by the policy, unless any one named insured rejects the
additional uninsured motorist insurance coverage[.]” Code § 38.2-2206(A). Miles’ GEICO
Advantage policy provided her with liability coverage for bodily injuries in the amount of
$100,000 per person/$300,000 per occurrence; however, it is undisputed that Miles rejected
UM/UIM coverage in that amount.


                                                 3
cross-motions. At the close of the hearing, the circuit court announced it was granting Miles’

motion for summary judgment and denying GEICO’s cross-motion.

       Subsequently, the circuit court entered an order granting judgment in favor of Miles and

denying GEICO’s cross-motion for summary judgment. The order stated that each GEICO

entity had been “obligated to provide separate uninsured motorist (UM) and separate

underinsured motor vehicle (UIM) coverages where a plaintiff is injured by the concurring

negligence of one uninsured motorist and the operator of one underinsured motor vehicle.” As a

result, the circuit court concluded Miles was entitled to an additional $25,000 in coverage from

GEICO Advantage related to her claims against Doe and an additional $50,000 in coverage from

GEICO Choice related to her claims against Doe.

       GEICO noted an appeal to this Court, advancing multiple assignments of error that can

be distilled to one question: did the circuit court err in concluding that Code § 38.2-2206

requires insurers to provide separate coverage limits to cover both UM and UIM claims arising

from a single accident as opposed to there being a single limit with UIM coverage being a

constituent part of a policy’s UM coverage limit? Recognizing that there is a split in the circuit

courts on this question, we granted GEICO’s petition to resolve the issue.

                                           II. Analysis

                                      A. Standard of review

       We review a circuit court’s grant of summary judgment de novo. VACORP v. Young,

298 Va. 490, 494 (2020). Similarly, issues of statutory interpretation and the interpretation of

insurance contracts present questions of law subject to de novo review in this Court. See

Virginia Dep’t of Tax’n v. R.J. Reynolds Tobacco Co., 300 Va. 446, 454 (2022) (statutory




                                                 4
interpretation); Copp v. Nationwide Mut. Ins. Co., 279 Va. 675, 681 (2010) (interpretation of

insurance policies).

       In addressing questions of statutory interpretation, “our primary objective is ‘to ascertain

and give effect to legislative intent,’ as expressed by the language used in the statute.”

Cuccinelli v. Rector & Visitors of the Univ. of Va., 283 Va. 420, 425 (2012) (internal quotation

marks omitted) (quoting Commonwealth v. Amerson, 281 Va. 414, 418 (2011)). “[W]e

determine the General Assembly’s intent from the words contained in the statute.” Williams v.

Commonwealth, 265 Va. 268, 271 (2003) (citing Vaughn, Inc. v. Beck, 262 Va. 673, 677 (2001);

Thomas v. Commonwealth, 256 Va. 38, 41 (1998)). “[W]ords in a statute are to be construed

according to their ordinary meaning, given the context in which they are used.” City of Va.

Beach v. Bd. of Supervisors, 246 Va. 233, 236 (1993) (quoting Grant v. Commonwealth, 223 Va.

680, 684 (1982)). In applying these principles, we also consider “the evil sought to be corrected

by the legislature” when it adopted the pertinent language. Southern Ry. Co. v. Commonwealth,

205 Va. 114, 117 (1964). 4

                                     B. Code § 38.2-2206(A)

       The parties agree that the dispositive question in this appeal is whether Virginia law

requires an insurance company to provide separate UM and UIM coverage in an automobile




       4
         Miles argues that “Virginia’s uninsured and underinsured motorist insurance statute is
remedial in nature and must be liberally construed to accomplish the intended purpose of
protecting innocent victims of negligent uninsured and underinsured motorists.” This maxim,
generally applicable both to the construction of insurance contracts and remedial statutes
affecting insurance, “does not confer a right or impose a duty on the courts to add new
conditions, provisions, or exceptions to such contracts [or statutes] which increase or decrease
the obligations of the parties thereto.” State Farm Mut. Auto. Ins. Co. v. Arghyris, 189 Va. 913,
928 (1949). Rather, it is but a tiebreaker, applicable only in cases in which competing
interpretations are equally plausible. For the reasons that follow, this is not such a case.


                                                  5
liability policy or if the UIM coverage is properly understood as a component part of the UM

coverage. 5 To answer this question, we turn to the language of Code § 38.2-2206(A).

       In pertinent part, Code § 38.2-2206(A) provides that an automobile liability insurance

policy must

               contain[] an endorsement . . . undertaking to pay the insured all
               sums that he is legally entitled to recover as damages from the
               owner or operator of an uninsured motor vehicle, within limits not
               less than the requirements of § 46.2-472. Those limits shall equal
               but not exceed the limits of the liability insurance provided by the
               policy, unless any one named insured rejects the additional
               uninsured motorist insurance coverage by notifying the insurer as
               provided in subsection B of § 38.2-2202. . . . The endorsement . . .
               shall also obligate the insurer to make payment for bodily injury or
               property damage caused by the operation or use of an underinsured
               motor vehicle to the extent the vehicle is underinsured[.6]

Affording the words chosen by the General Assembly their plain and ordinary meanings, we

conclude that UIM coverage is a constituent part of UM coverage and does not represent a

separate tranche of available coverage when UM coverage has been exhausted.

       In reaching this conclusion, we first note that the statutory language makes clear that

there is but one endorsement, not two, required by Code § 38.2-2206(A). The statute requires

that every automobile liability policy issued in Virginia “contain[] an endorsement” insuring

covered insureds against injuries and damages negligently caused by “the owner or operator of

an uninsured motor vehicle[.]” Id. (Emphasis added). In using the singular “an” to modify



       5
        It is undisputed that the language of the UM/UIM endorsements at issue tracks the
language of the statute. Thus, this appeal is resolved by determining what the statute requires.
       6
         Code § 38.2-2206(B) provides definitions of both “uninsured” and “underinsured”
motor vehicles. Pertinent here, an “uninsured motor vehicle” is a vehicle for which the “owner
or operator is unknown.” “A motor vehicle is ‘underinsured’ when . . . the total amount of
bodily injury and property damage coverage applicable” to that vehicle “is less than the total
amount of uninsured motorist coverage afforded any person injured as a result of the operation or
use of the vehicle.” Id.


                                                6
endorsement, the General Assembly required that every automobile liability insurance policy

contain a single endorsement that provides coverage for damages caused by “the owner or

operator of an uninsured motor vehicle[.]” Id. In short, the statute unambiguously requires that

every automobile liability policy sold in Virginia contain “an endorsement” providing UM

coverage.

       No similar language in Code § 38.2-2206(A) requires a policy to have a separate

endorsement providing coverage for damages caused by the owner or operator of an

underinsured motor vehicle. To the contrary, the language chosen by the General Assembly to

address the issue of damages caused by an underinsured motor vehicle makes plain that UIM

coverage is a constituent part of UM coverage.

       Specifically, as regards UIM coverage, the statute provides that “[t]he endorsement . . .

shall also obligate the insurer to make payment for bodily injury or property damage caused by

the operation or use of an underinsured motor vehicle[.]” Id. (Emphasis added). In this context,

the word “the” is “used as a function word to indicate that a following noun or noun equivalent

refers to someone or something previously mentioned[.]” Webster’s Third New International

Dictionary 2368 (2002). Given context and the placement of the phrase “the endorsement” in the

statute after the reference to “an endorsement” in an earlier sentence, it is clear that “the

endorsement” in the fourth sentence of the statute refers to the UM endorsement required by the

first sentence of Code § 38.2-2206(A). No other referent is grammatically or logically possible.

       The conclusion that the phrase “[t]he endorsement” in the fourth sentence refers to the

UM endorsement required by the statute’s first sentence finds further support in the General

Assembly’s use of the phrase “shall also” to define an insurer’s obligations related to UIM

coverage. The pertinent dictionary definition of “also” is “in addition[.]” Webster’s Third New




                                                  7
International Dictionary 62 (2002). Thus, the statute provides that “[t]he endorsement”

referenced in the fourth sentence provides UIM coverage in addition to something else. Given

the language of the statute, that something else necessarily is the UM coverage referenced in the

first sentence of the statute. Accordingly, it is clear that the statute does not require two

endorsements, but rather, requires one endorsement that covers both UM/UIM claims.

       The fact that the statute requires one endorsement for both UM and UIM incidents

provides a sufficient basis to conclude that UIM coverage is a constituent part of the UM

endorsement, and thus, is not a separate tranche of insurance. Any residual doubt is extinguished

by the language regarding the limits of coverage available under the endorsement required by

Code § 38.2-2206(A). The third sentence of the statute sets coverage limits for the endorsement

required by the first sentence of the statute, providing that such “limits shall equal but not exceed

the limits of the liability insurance provided by the policy, unless any one named insured rejects

the additional uninsured motorist insurance coverage[.]” Code § 38.2-2206(A). This language

reflects a policy decision by the General Assembly to afford insured drivers some measure of

protection against injuries caused by the acts of others, but to limit that protection to no more in

insurance coverage than the insured driver has elected to provide for the benefit of others who

may be injured by the acts of the insured driver.

       Because the language of Code § 38.2-2206(A) regarding limits appears in the third

sentence of the statute, it refers to the “endorsement” required by the first sentence of the statute.

Thus, if UIM coverage is not part of that “endorsement[,]” but rather is a separate tranche of

insurance, the statute provides no limits on the amount of UIM coverage that could be purchased.

Given the General Assembly’s decision to place a cap on coverage amounts in




                                                    8
Code § 38.2-2206(A), such a result—a cap on UM coverage with no corresponding cap on UIM

coverage—would represent an anomaly bordering on an absurdity.

       Although our conclusion is compelled by the words of the statute, we note that it also is

consistent with our prior cases addressing the UM/UIM statute. Specifically, we previously have

observed that UIM coverage “is included in uninsured motorist coverage. Indeed . . . neither

coverage can be purchased independently of the other; rather, when an insured purchases

uninsured motorist insurance coverage, he also obtains coverage against underinsured motorists.”

Hackett v. Arlington Cnty., 247 Va. 41, 43 (1994).

       Furthermore, we note that the interpretation adopted by the circuit court is inconsistent

with what we have identified as the purpose behind the General Assembly’s 1982 decision to

amend the UM statute to include UIM coverage. We long have held that the “purpose of the

underinsured motorist provision was to allow insureds to receive the same level of protection

whether an insured or uninsured driver injures them.” Superior Ins. Co. v. Hunter, 258 Va. 338,

345 (1999) (citing Nationwide Mut. Ins. Co. v. Scott, 234 Va. 573, 575-76 (1988)). As such, the

1982 statutory amendment was designed to correct an “anomaly” under the prior statute in which

“a person injured by an uninsured motorist could realize greater financial protection than if

injured by an insured motorist[;]” it “was not enacted to expand protection to injured parties

generally.” Trisvan v. Agway Ins. Co., 254 Va. 416, 419 (1997).

       Here, the circuit court’s interpretation of the statute not only fails to address “the evil

sought to be corrected by the legislature[,]” Southern Ry. Co., 205 Va. at 117, it leads to the very

anomaly that the 1982 statutory amendment was designed to eliminate. Under the circuit court’s

interpretation, Miles would be in a better position from an insurance coverage perspective

because she was hit by one underinsured motorist and one uninsured motorist as opposed to two




                                                  9
underinsured motorists. Such a result simply cannot be reconciled with our prior cases or the

purpose of Code § 38.2-2206(A). See Hunter, 258 Va. at 345; Trisvan, 254 Va. at 419; Scott,

234 Va. at 575-76.

       As stated above, both the text of the Code § 38.2-2206(A) and our prior cases interpreting

the statute lead inexorably to the conclusion that UIM coverage is a constituent part of UM

coverage. As a result, the circuit court erred in concluding that the statute required each policy

to provide Miles with separate UM and UIM coverage limits for injuries arising from a single

accident.

                                          CONCLUSION

       For the foregoing reasons, the circuit court erred in granting Miles’ motion for summary

judgment and denying GEICO’s cross-motion for summary judgment. Accordingly, we reverse

the judgment of the circuit court and enter final judgment in favor of GEICO.

                                                                      Reversed and final judgment.




                                                 10